Citation Nr: 0829932	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patello-femoral syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthropathy of the right acromioclavicular joint.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthropathy of the left acromioclavicular joint.

4.  Entitlement to an initial compensable evaluation for a 
scar of the left shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for osteosis pubis with unstable pubic symphysis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of shell fragment wound, left shoulder.

7.  Entitlement to an initial evaluation in excess of 10 
percent for disc space narrowing of C4-C5 of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for arthropathy, acromioclavicular joints of the 
shoulders, rated as 10 percent disabling; patello-femoral 
syndrome, left knee, rated as 10 percent disabling; osteosis 
pubis with unstable pubic symphysis (claimed as a right groin 
condition), rated as 10 percent disabling; C4/5 disc space 
narrowing, rated as 10 percent disabling; and shrapnel wound 
with residual scars, left shoulder, rated as noncompensable 
under Diagnostic Code 5301.  In a January 2004 rating 
decision, a separate, noncompensable rating was assigned for 
the scar of the veteran's left shoulder under Diagnostic Code 
7802.  The veteran submitted a notice of disagreement in 
September 2004.  While a February 2005 statement of the case 
(SOC) did not separately list the claim for a higher rating 
for the scar, the diagnostic codes relevant to scars were 
included within the document.  The veteran submitted a 
substantive appeal in April 2005.  In September 2006, the RO 
assigned an increased 10 percent rating for the residuals of 
shell fragment wound, left shoulder, under Diagnostic Code 
5301.  In February 2007, the RO assigned separate 10 percent 
ratings for arthropathy of the acromioclavicular (AC) joints 
of the left and right shoulders.  All of the veteran's 
ratings are effective from November 1, 2003.  The RO in 
Roanoke, Virginia, currently has jurisdiction of the claims.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in June 2008.  A transcript of the hearing 
is of record.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for left knee patello-femoral syndrome; 
entitlement to an initial evaluation in excess of 10 percent 
for arthropathy of the right acromioclavicular joint; 
entitlement to an initial evaluation in excess of 10 percent 
for arthropathy of the left acromioclavicular joint; and 
entitlement to an initial compensable evaluation for a scar 
of the left shoulder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's osteosis pubis with unstable pubic 
symphysis is manifested by pain, but not by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

2.  The veteran's residuals of a shell fragment wound, left 
shoulder, are productive of no more than moderate impairment 
of function of Muscle Group I of the shoulder and arm.

3.  The veteran's cervical spine disability is not manifested 
by intervertebral disc syndrome (IDS); or forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for osteosis pubis with unstable pubic symphysis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5236, 5237 (2007).

2.  The criteria for an initial evaluation in excess of 10 
for residuals of a shell fragment wound, left shoulder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.41, 
4.45, 4.56, 4.59, 4.73, Diagnostic Code 5301 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for disc space narrowing of C4/5 of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

A.	Osteosis pubis with unstable pubic symphysis

Service connection for this disability, claimed as right 
groin condition, was granted by analogy pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5236 with a 10 percent evaluation 
effective November 1, 2003, the date following the veteran's 
discharge from service.  See November 2003 rating decision.  
Evaluation of a service- connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  38 C.F.R. § 
4.20 (2007).  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2007).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2007). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2007).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 10 percent 
disability for IDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); and for IDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(60 percent).  38 C.F.R. § 4.71a (2007).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, Note 
(1) (2007).  

It is important to note that service connection has also been 
granted for lumbar strain with leg length discrepancy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  
Service connection was also recently established for sciatic 
nerve involvement of both the left and right lower 
extremities (associated with lumbar strain) pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The veteran contends that he is entitled to a rating in 
excess of 10 percent for osteosis pubis with unstable pubic 
symphysis because this condition, which is considered chronic 
and unstable, has stayed continuously sore and tender and 
hinders him from participating in the most common activities 
such as walking or lateral movements.  See September 2004 
notice of disagreement (NOD).  He also asserts that he can 
feel constant pain in his pelvic region and that if he walks 
more than 50 feet, he starts to experience a pulling 
sensation and deep, sharp pains in his lower stomach, which 
feel like a constant pull of his lower stomach muscles all at 
once and leave him feeling sore and stiff with severe pain 
the following day.  See March 2005 VA Form 9; see also June 
2008 hearing transcript.  

The veteran underwent a VA compensation and pension (C&P) 
examination in April 2003, at which time he described feeling 
a groin pull with pain during a running exercise in 1992 that 
persisted.  He found that even lateral movements, jumping, or 
long walks would cause severe pain in his bilateral groin, 
and suprapubic region.  It was noted that the veteran had 
been evaluated extensively for this including bone scans, 
which revealed a chronic, unstable or hypermobile pubic 
symphysis with osteopubis.  The region had stayed 
continuously sore and tender, but without any obvious 
swelling.  

Physical examination showed posture and gait, including heel 
and toe walking, were normal, and the veteran was able to 
perform repetitive squatting, as well as alternate leg 
hopping, without difficulty.  Neurological examination was 
normal.  Examination of the hips demonstrated no 
abnormalities on inspection or palpation and normal range of 
motion was noted.  There was full range of motion of the 
lumbar spine with no pain or spasm and the examiner noted 
that range of motion of the lumbar spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the lumbar spine and bilateral 
hips were within normal limits.  The examiner noted that 
there was no clear pathology to render a diagnosis for the 
lumbar spine, the bilateral hips, or the sciatic condition at 
that time.  In addition, there was no evidence of IDS.  The 
veteran was diagnosed with a right groin condition, which was 
more likely than not osteosis pubis with unstable pubic 
symphysis.  

A January 2004 treatment record from the Naval Medical Clinic 
at Quantico (Quantico) noted the veteran's complaints of hip 
and groin pain.  The veteran indicated he was unable to run, 
jump, or exercise and reported that he had left work as a 
physical security specialist secondary to continued physical 
limitations related to his hip and groin.  The examiner noted 
that the hip/groin pain had been diagnosed as a permanent 
disability and that there was no clear benefit from physical 
therapy and no surgical options available.  The veteran was 
advised to begin physical therapy for chronic low back pain.  
A March 2004 record from Quantico contains an assessment of 
"osteitis pubis" after the veteran was again seen with 
complaints involving his groin and hip.  

A March 2004 letter from Dr. Cohen noted the veteran's 
complaint of abdominal pain or "ostosis pubis".  

During a November 2005 VA C&P examination, the veteran 
reported increasing pain with symptoms occurring constantly.  
There was no bone infection noted and he treated himself with 
Naprosyn.  No functional impairment was noted.  Physical 
examination showed normal posture and gait and neurological 
examination was normal.  The veteran had tenderness in the 
pubic area but pelvic x-ray was normal.  The veteran was 
diagnosed with osteosis pubis with instability of pubic 
symphysis.  

The evidence of record does not support the assignment of an 
initial rating in excess of 10 percent for osteosis pubis 
with unstable pubic symphysis.  As an initial matter, the 
Board notes that there is no evidence of record to suggest 
that this disability causes any limitation of motion.  
Therefore, the rating criteria that pertain to range of 
motion findings will not be applied.  This is important to 
note in light of the fact that the veteran is in receipt of a 
separate 20 percent evaluation for service-connected lumbar 
strain with leg length discrepancy.  It also means that 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca do not apply.  

Secondly, there is no evidence that osteosis pubis with 
unstable pubic symphysis causes muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In April 2003, the veteran's gait was 
normal and there was no pain or spasm during full range of 
motion of the veteran's lumbar spine.  In November 2005, the 
veteran again exhibited normal gait and, although tenderness 
in the pubic area was noted, there was no indication that he 
had any spasms or guarding.  And while the veteran walks with 
a limp, he testified that that was related to his left knee 
disorder.  There is no indication that his osteosis pubis 
with unstable pubic symphysis results in an abnormal gait.  
The current 10 percent rating is assigned on the basis of the 
veteran's complaints of pain and localized tenderness.  A 
higher 20 percent rating is not warranted at this time.

As noted above, service connection was recently established 
for sciatic nerve involvement of both the left and right 
lower extremities associated with lumbar strain.  In the 
absence of any objective evidence of any neurological 
impairment related to osteosis pubis with unstable pubic 
symphysis, a separate evaluation for neurological 
manifestations is not in order.

In conclusion, the preponderance of the evidence is against 
the claim for increased rating.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

	B.	Residuals of shell fragment wound, left shoulder

Service connection for a shrapnel wound with residual scar of 
the left shoulder was granted by analogy pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5301.  A noncompensable 
evaluation was assigned effective November 1, 2003.  See 
November 2003 rating decision.  As noted above, a separate, 
noncompensable rating was assigned for the scar of the 
veteran's left shoulder under 38 C.F.R. § 4.118, Diagnostic 
Code 7802, effective November 1, 2003.  See January 2004 
rating decision.  The evaluation assigned to service-
connected residuals of shell fragment wound, left shoulder, 
was subsequently increased to 10 percent, also effective 
November 1, 2003.  See September 2006 rating decision.  

38 C.F.R. § 4.73 provides the schedule for rating muscle 
injuries.  Diagnostic Code 5301 pertains to Muscle Group I, 
which involves extrinsic muscles of the shoulder girdle (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  These 
muscles affect the function of upward rotation of the scapula 
and elevation of the arm above the shoulder level.  Under 
this diagnostic code, a noncompensable rating is assigned for 
a slight muscle injury, a 10 percent rating is assigned for 
moderate injury, a 20 percent rating for moderately severe 
injury (nondominant), and a 30 percent rating for severe 
injury (nondominant).  The evidence shows that the veteran is 
right-handed.  Therefore, his assigned rating will be based 
on his nondominant extremity.  

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are 
classified as slight, moderate, moderately severe, or severe, 
depending on the type of injury sustained, the history and 
complaints, and objective clinical findings.  For the 
purposes of evaluating muscle injury, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2007).  The term "moderately severe" disability 
includes through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  See 38 C.F.R. § 
4.56(d)(3) (2007).  The term "severe" disability includes 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  See 38 
C.F.R. § 4.56(d)(4) (2007).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Service treatment records reveal that the veteran was treated 
in May 1992 in South Carolina after he was struck in the left 
shoulder by a piece of shrapnel at a grenade range.  A field 
corpsman removed a fragment from the wound and he was later 
transferred to a Naval Hospital for follow-up.  X-rays 
revealed no foreign bodies; he had full range of motion; 
normal capillary refill of the left hand; normal strength; 
and mild pain on palpation with point tenderness.  The 
assessment was puncture wound, left anterior superior 
shoulder.  The wound was dressed and Neosporin ointment 
applied.  Approximately twelve days later, the veteran was 
seen complaining of discharge from the left shoulder area of 
the shrapnel wound.  It was noted that the lesion was two 
millimeters in diameter and one millimeter in depth.  Purlent 
discharge was noted.  The assessment was resolving open 
wound, left shoulder.  The wound was cleaned with Bacitracin 
and dressed.  

At the April 2003 VA examination, the veteran reported that 
extended use of his left shoulder caused some degree of pain.  
He indicated that he had a grenade fragment and shrapnel that 
went into this shoulder and that he had difficulty getting it 
to heal properly, although all the shrapnel apparently was 
removed.  It was noted he had full strength in this shoulder 
and full range of motion.  Physical examination showed 
flexion and abduction of the left shoulder from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  X-rays showed minimal acromioclavicular joint 
arthropathy.  The examiner noted that range of motion of the 
bilateral shoulders was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
veteran also had two small, round scars overlying the left 
shoulder that were slightly indented from the shrapnel wound.  

Medical records from the Naval Medical Clinic at Quantico 
dated in January 2004 indicated that the veteran complained 
of recurrent shoulder pain and physical limitation.  It was 
noted that the veteran was unable to abduct his left shoulder 
or flex beyond 90 degrees.  

During the November 2005 VA examination, the veteran reported 
a deep penetrating wound treated on the field.  It was noted 
that there was minimal destruction.  There was no loss of 
strength, fatigue, and no other complications.  There was no 
treatment and the veteran was able to return to full duty.  
It had not affected the functioning of the body and the 
veteran was able to keep up with his work assignments.  
Physical examination showed a left shoulder scar that 
measured 2.5 centimeters by 0.5 centimeters.  On palpation, 
there was no loss of muscle tissue or deep fascial loss, no 
muscle tenderness or nerve involvement.  After repetitive 
motion of the shoulder there was no loss of motion.  Forward 
elevation and abduction was from 0 to 160 degrees and 
internal and external rotation was from 0 to 60 degrees.  The 
examiner stated that after repetitive movement there was no 
additional loss of motion due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  X-rays showed 
degenerative changes.

The Board acknowledges the veteran's testimony in June 2008 
that he has difficulty due to his shoulders.  These 
complaints, however, appear to be related to his service-
connected arthropathy of the right and left acromioclavicular 
joints rather than to his service-connected residuals of 
shell fragment wound, left shoulder.  The veteran's 
complaints at the time of his hearing related to the latter 
relate to the residual scarring.  See hearing transcript.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for residuals of shell 
fragment wound, left shoulder.  The evidence of record shows 
that the veteran sustained a shrapnel wound in the left 
shoulder, which appears to have been superficial, without 
indication of any fracture, and without muscle, tendon, 
nerve, or vascular damage.  In addition, the veteran 
exhibited full range of motion in his left shoulder during 
the April 2003 VA examination and only slight limitation of 
flexion and abduction during the November 2005 VA 
examination.  In April 2003, it was noted he had full 
strength in this shoulder.  During the November 2005 VA 
examination, there was no loss of muscle tissue or deep 
fascial loss and no muscle tenderness.  Therefore, 
considering the pertinent medical evidence in light of the 
criteria under Diagnostic Code 5301, the Board finds that the 
veteran's residuals of a shell fragment wound, left shoulder, 
produces no more than moderate impairment of function of 
Muscle Group I of the left shoulder.  

Consideration has been given to whether a higher rating is 
warranted for service-connected residuals of shell fragment 
wound, left shoulder, on the basis of functional impairment 
and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Board finds, 
however, that any pain and weakness associated with the 
veteran's left shoulder disability, and any resulting 
functional loss (i.e., limitation of motion), are 
contemplated in the relevant rating criteria for evaluating 
muscle injuries, and have been considered in the assignment 
of the current 10 percent rating.  Simply stated, the veteran 
is not entitled to a higher rating on the basis of 
consideration of these factors alone.  It was noted on 
examination that after repetitive movement there was no 
additional loss of motion due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  

In conclusion, the preponderance of the evidence is against 
the claim for increased rating.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

	C.	Disc space narrowing of C4-C5 of the cervical spine

Service connection for disc space narrowing of C4-C5 of the 
cervical spine was granted by analogy pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 with a 10 percent evaluation 
effective November 1, 2003.  See November 2003 rating 
decision.  

Diagnostic Code 5243 provides that IDS is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note (1) (2007).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 10 
percent for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
(30 percent); unfavorable ankylosis of the entire cervical 
spine (40 percent); and for unfavorable ankylosis of entire 
spine (100 percent).  38 C.F.R. § 4.71a (2007). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  See also Plate V, 38 C.F.R. § 4.71a (2007).

Under the Formula for Rating IDS Based on Incapacitating 
Episodes, ratings in excess of 10 percent are provided for 
IDS with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months (20 percent); with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months (40 percent); and for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (60 percent).  38 C.F.R. § 
4.71a (2007).  An incapacitating episode is defined as a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Note (1) (2007).  

During the April 2003 VA examination, the veteran reported a 
stiff neck while sleeping but denied any associated radicular 
symptoms.  Physical examination of the neck showed no 
abnormalities on inspection or palpation.  There was normal 
range of motion with no crepitation or muscle spasm and no 
pain experienced.  The neurological examination was normal.  
Flexion was from 0 to 65 degrees, extension was from 0 to 50 
degrees, right and left lateral rotation from 0 to 40 
degrees, and right and left rotation from 0 to 80 degrees.  
The examiner noted that range of motion of the cervical spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination.  X-rays showed mild disc 
space narrowing at C4-C5, and minimal posterior spurring was 
noted.  

A May 2004 letter from Dr. Cohen reports the results of a 
magnetic resonance imaging (MRI) of the cervical spine.  The 
C4-C5 levels showed decreased height and signal intensity.  
There was also a moderate-sized posterior bulge, slightly 
asymmetric to the right, which was associated with 
osteophytic ridge and causing mild central spinal stenosis.  
No discrete herniated nucleus pulposus or foraminal stenosis 
was identified.  

March 2004 treatment records from the Naval Medical Clinic at 
Quantico noted the veteran's complaints of neck pain.

During the November 2005 VA examination, the veteran reported 
pain in the cervical spine that did not travel but was 
characterized as burning and sharp, a level eight out of ten.  
The pain was elicited by physical activity and relieved with 
rest.  The veteran reported that he could function with 
medication.  There was no incapacitation or other functional 
impairment noted.  Physical examination showed no tenderness, 
muscle spasm, or ankylosis of the cervical spine.  Flexion 
and extension was noted as 0 to 45 degrees; right and left 
lateral rotation was from 0 to 45 degrees; and right and left 
rotation was from 0 to 80 degrees.  There was no IDS and no 
bowel, bladder, or erectile dysfunction.  The examiner noted 
there was no pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive movement, but found that he 
could not determine further limitation of motion without 
resorting to mere speculation.  

As there is no medical evidence of record showing that the 
veteran has IDS of the cervical spine, the Board will only 
adjudicate the claim based on the General Rating Formula for 
Diseases and Injuries of the Spine.  After reviewing the 
entire medical record, the Board concludes that the evidence 
does not support the assignment of a rating in excess of 10 
percent for the veteran's service-connected disc space 
narrowing C4-C5 of the cervical spine under this formula.  As 
an initial matter, the veteran has never exhibited forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees.  Rather, he was able to flex his 
cervical spine to 65 degrees in April 2003 and to 45 degrees 
in November 2005.  Secondly, the combined range of motion of 
the veteran's cervical spine has consistently been greater 
than 170 degrees during the noted VA examinations (355 
degrees in April 2003 and 295 in November 2005).  Lastly, the 
medical evidence is devoid of reference to muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Consideration has been given to whether a higher rating is 
warranted for service-connected disc space narrowing C4-C5 of 
the cervical spine on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  During the April 2003 
VA examination, the examiner noted that range of motion of 
the cervical spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  At 
the time of the November 2005 VA examination, the examiner 
noted there was no pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive movement, but 
found that he could not determine further limitation of 
motion without resorting to mere speculation.  While the 
Board acknowledges the November 2005 VA examiner's 
determination, and although the effects of pain have been 
considered, a higher rating on the basis of limitation of 
function due to pain is not warranted.  This is so because 
the assignment of a 10 percent rating for the veteran's 
service-connected disc space narrowing C4-C5 of the cervical 
spine contemplates such functional loss.  As such, a rating 
in excess of 10 percent is not warranted under 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.

The Board also notes that there is no objective evidence of 
any neurological impairment associated with the veteran's 
cervical spine disability.  Therefore, a separate evaluation 
for neurological manifestations is not in order.

In conclusion, the preponderance of the evidence is against 
the claim for increased rating.  As such, the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
November 2003 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial ratings 
assigned for osteosis pubis with unstable pubic symphysis; 
residuals of shell fragment wound, left shoulder; and disc 
space narrowing of C4-C5 of the cervical spine, stems from 
his September 2004 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in a July 2007 
letter, which informed him of the evidence necessary to 
establish a claim for increased rating and advised him of his 
and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  This letter also provided the veteran with 
notice concerning the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for osteosis pubis with 
unstable pubic symphysis is denied.  

A rating in excess of 10 percent for residuals of a shell 
fragment wound, left shoulder, is denied.

A rating in excess of 10 percent for disc space narrowing 
C4/5 of the cervical spine is denied.


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

In June 2008, the veteran testified that he could only lift 
his arms to the midway point, about 90 degrees, and indicated 
that his scar burns and is tender.  He also reported that his 
left knee has begun locking up and feeling unstable, and that 
he has reduced range of motion and walks with a limp.  See 
hearing transcript.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The 
veteran's service-connected arthropathy of the right and left 
acromioclavicular joints and scar were last evaluated during 
the November 2005 VA examination, which is now almost three 
years old.  In light of the foregoing, fundamental fairness 
warrants more contemporaneous VA C& examinations for the 
purpose of ascertaining the current severity of these 
service-connected disabilities.  

The veteran's left knee was last evaluated during an April 
2007 VA examination, which was conducted prior to the 
certification of his claim to the Board.  The RO, however, 
did not issue an updated supplemental statement of the case 
(SSOC) following receipt of this examination report.  
Therefore, the claim must be remanded to the RO for the 
issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  
As this claim is being remanded, the Board finds that the 
veteran should be afforded a more contemporaneous examination 
of his left knee.  See Weggenmann, 5 Vet. App. at 284 (1993).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
service-connected arthropathy of the 
right and left acromioclavicular joints 
and left knee patello-femoral syndrome.  
The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected arthropathy of the 
right and left acromioclavicular joints 
and left knee patello-femoral syndrome.  

The examiner should report the range of 
motion measurements for the bilateral 
shoulders and left knee in degrees.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulders are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis of the 
shoulders and/or left knee, any evidence 
of impairment of the humerus, clavicle or 
scapula, and any evidence of recurrent 
subluxation or lateral instability of the 
left knee, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected scar of 
the left shoulder.  

The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

The examiner should describe the residual 
scar(s) in detail, noting whether it is 
deep, superficial, unstable, or painful 
on objective demonstration.  (A deep scar 
is one associated with underlying soft 
tissue damage; a superficial scar is one 
not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar). 

The size (width and length) of the 
scar(s) should be measured, and any 
disfiguring characteristics of the 
scar(s) should be specifically noted.  
The examiner should also state whether 
the scar(s) of the left shoulder results 
in any limitation of function.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

3.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the most recent SSOC was 
issued.  If the benefits sought on appeal 
are not granted, issue an updated SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


